Exhibit 10.41

FIRST AMENDMENT TO PLEDGE AGREEMENT

This First Amendment to Pledge Agreement (“First Amendment”) is made as of
August 15, 2011, by and between FOSSIL, INC. (the “Pledgor”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacities as administrative agent for the
Lenders and as collateral agent for the Secured Parties (the “Administrative
Agent”).

R E C I T A L S:

A. The Pledgor and the Administrative Agent have entered into that certain
Pledge Agreement dated as of December 17, 2010 (as modified or amended, the
“Pledge Agreement”) pursuant to which the Pledgor pledged and granted a security
interest to Administrative Agent in the Collateral as security for the payment
and performance of the Obligations, which Collateral includes, without
limitation, the Capital Stock of certain Subsidiaries owned by the Pledgor.

B. The Pledgor has recently acquired all of the issued and outstanding Capital
Stock of Fossil (East) Limited, which Subsidiary is a Material First-Tier
Foreign Subsidiary organized under the laws of the Hong Kong Special
Administrative Region. In accordance with Section 9.11(b) of the Credit
Agreement, the Pledgor is required to deliver to the Administrative Agent a
pledge of, and a security interest in, sixty-five percent (65%) of the total
Capital Stock of Fossil (East) Limited as security for the Obligations. The
Pledgor and the Administrative Agent desire to amend the Pledge Agreement to
effectuate such pledge and security interest.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Exhibit A. Exhibit A of the Pledge Agreement is hereby amended
and restated to read in its entirety as set forth on First Amendment Exhibit A
attached hereto and incorporated herein by reference.

2. Miscellaneous. This First Amendment shall be part of the Pledge Agreement,
the terms of which are incorporated herein. Capitalized terms used herein and
not otherwise defined shall have the same meanings as set forth in the Pledge
Agreement (or, if not defined in the Pledge Agreement, shall have the same
meanings as referred to in the Pledge Agreement). This First Amendment may be
executed in counterparts, which counterparts, when so executed and delivered,
shall together constitute but one original. Any signature to a counterpart
transmitted via facsimile or electronically shall be effective as an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to be
effective as of the date above written.

 

THE PLEDGOR:

 

FOSSIL, INC.

By:   /s/ Mike L. Kovar Name:   Mike L. Kovar Title:   EVP and CFO

THE PLEDGED SUBSIDIARIES:

 

FOSSIL EUROPE B.V.

By:   /s/ Hans-Peter Gehmacher Name:   Hans-Peter Gehmacher Title:   Managing
Director

SWISS TECHNOLOGY HOLDING GMBH By:   /s/ Hans-Peter Gehmacher Name:   Hans-Peter
Gehmacher Title:   Chairman

By:   /s/ Martin Frey Name:   Martin Frey Title:   Managing Director



--------------------------------------------------------------------------------

 

FOSSIL (EAST) LIMITED By:   /s/ Randy Charles Belcher Name:   BELCHER Randy
Charles Title:   Director

THE ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Thomas J. Krueger Name:   Thomas J. Krueger Title:   Senior Vice
President



--------------------------------------------------------------------------------

FIRST AMENDMENT EXHIBIT A

EXHIBIT A

CAPITAL STOCK

 

Owner

  

Pledged Subsidiary

  

Class of

Capital Stock

  

No. of Shares,
Interests or Units
Issued and
Outstanding

  

No. of Shares,
Interests or Units
Pledged hereunder

  

Percentage of

Total Issued

and

Outstanding

Shares,

Interests or

Units Pledged
hereunder

Fossil, Inc.

   Fossil Europe B.V.    Common Equity    32,355    21,031 Capital Shares
numbered 1 through and including 21,031, each of a nominal value of NL6100   
65%

Fossil, Inc.

   Swiss Technology Holding GmbH    Common Equity    Capital Shares of par value
CHF 120’000    Capital Share (Stammanteil) no. 1, par value CHF 78’000    65%

Fossil, Inc.

   Fossil (East) Limited    Ordinary Shares    10,000, par value HK $1.00 per
share    6,500 (currently evidenced by Certificate No. 12), par value HK $1.00
per share    65%